Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-42 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-20, 22-30, 32-35, 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (USPGPUB 2010/0031714) (hereinafter “Brown”).
For claim 1, Brown discloses a modular latch system 20 for use in an electronic access system to provide controlled access to a secure area (see para [0006-0007] and FIGs. 2 & 9), the modular latch system 20 comprising: a reader 48 operable to communicate electronically with a controller 154 of the electronic assess system 27(see para [0025] and FIGs. 2 & 9), the reader 48 comprising at least one user interface operable to receive at least one input from a user, e.g., modular inputs including 76, 80, 84, 88, 92 & 96, and to communicate the at least one input to the controller 154 (see para [0025] and FIGs. 2 & 9); and a latch 178 (FIG. 9) separate from and independently operable with respect to the reader (the latch 178 is separate and used independently from the reader, see FIG. 2), the latch 178 being configured for mounting to a closure that provides access to the secure area (e.g. a door, see FIG. 2), and the latch 178 being configured to be releasably engaged to the reader (see para [0025-0027] and FIG. 2); wherein the modular latch system is configured for releasable engagement of the reader to the latch 178, disengagement of the reader from the latch 178, and releasable engagement of an alternate reader to the latch 178 for retrofit of the reader with the alternate reader (see para [0025-0027] and FIG. 2).
As per claim 2, Brown is further considered to disclose wherein the latch 178 is operable in a locked mode to lock the closure, e.g., door, and prevent access to the secure area, and an unlocked mode to unlock the closure and allow access to the secure area (see Abstract; para [0023]).
As per claim 3, Brown is further considered to disclose wherein the latch 178 is operable to receive an instruction from the controller 154 and move the latch to one of the locked mode and the unlocked mode in response to the instruction (see para [0042]).
As per claim 4, Brown is further considered to disclose wherein the reader 48 comprises a reader coupling and the latch 178 comprises a latch coupling 44/56 that is detachably connectable to the reader coupling 76, e.g., the latch includes an attachment interface 100 (FIGs. 2 & 4) which include mounting apertures 126, 130, an electrical interface 134 (see para [0031], which interface is detachably connected to the corresponding reader attachment portions 128, 132 and electrical connector 136 (see FIG. 2; para [0032]).
As per claim 5, Brown is further considered to disclose, wherein the reader 48 comprises a cap, e.g., the top covers of readers represented as 76, 80, 84, 88, 92 & 96 that are detachably connectable to the reader coupling 78 (FIG. 2; para [0032]).
As per claim 7, Brown is further considered to disclose wherein the at least one user interface 48 is selected from the group consisting of an RFID reader, a keypad and a biometric sensor, e.g., RFID (proximity) reader 80, 84, e.g., associates with wireless communication module 158 (para [0035]), keypad 76, 92 or biometric 96.
As per claim 8, Brown is further considered to disclose wherein the at least one user interface comprises an RFID reader and a keypad, e.g., keypad module 84 (see also para [0036]).
As per claim 10, Brown is further considered to disclose wherein the latch 178 includes a handle (FIGs. 2 & 9; para [0021], [0023]) having a housing portion 44/56 and a handle portion 52/72 connected to the housing portion 56.
As per claim 11, Brown is further considered to disclose wherein the housing portion 44/56 defines the latch coupling (FIGs. 3 & 4).
As per claim 12, Brown is further considered to disclose a light source, e.g., LED’s, operable to emit light in response to an instruction from the controller 154, e.g., “The credential readers may include other features such as audio beepers and visual interfaces that include light emitting diodes (LEDs).” (para [0025]).
As per claim 13, Brown is further considered to disclose wherein the reader 48 is interchangeable with the alternate reader, e.g., with either one of 76, 80, 84, 88, 92 or 96 (FIG. 2; para [0025]), and the alternate reader 48 is operable to communicate electronically with the controller 154, the alternate reader 48 comprising at least one alternate user interface, e.g., 84, the at least one alternate user interface being different from the at least one user interface, e.g., 96.
For claim 14, the “modular latch system” as described with respect to claim 1, supra, is considered to fully encompass the “electronic access system” as recited in claim 14, as all limitations are included in the modular latch system set forth in claim 1, and is thus rejected under the same grounds.
Additionally, as claims 15-20, 22-25 include the same limitations as claims 2-5 & 7-8, 10-13, respectively, these claims are considered to be fully encompassed and thus rejected under the same grounds as claims 2-5, 7-8, 10-13, as described, supra.
As for claim 26, similarly for claim 1, as described supra, Brown is considered to further disclose a latch 178/20 (para [0021], [0023]-[0025]; FIGs. 2 & 9) for use with a reader 48 in an electronic access system 27 to provide controlled access to a secure area (para [0023]), the latch 178/20 comprising: a housing 44, 56; and a latch coupling associated with the housing and detachably connectable to a reader coupling of the reader or the cap 28; wherein the latch is configured for engagement to the reader or the cap, disengagement from the reader or the cap, e.g., the latch includes an attachment interface 100 (FIGs. 2 & 4) which include mounting apertures 126, 130, an electrical interface 134 (see para [0031], which interface is detachably connected to the corresponding reader attachment portions 128, 132 and electrical connector 136 (see FIG. 2; para [0032]), and engagement to an alternate reader, e.g., any one of alternate readers 76, 80, 84, 88, 92 & 96 for retrofit of the reader or the cap 28 with the alternate reader (FIG. 2; para [0025]).
Still further, as claims 27-30 directly correspond to claims 2-3 & 10-11, respectively, these claims are considered to be fully encompassed by the description of Brown, supra, and thus rejected under the same grounds.
Still further, as per claim 32, Brown is further considered to encompass a reader 48 (FIG. 2; para [0025]) for use with a latch 178/20 in an electronic access system 27 to provide controlled access to a secure area, as described with reference to at least claim 1, supra, the reader 48 (includes readers 76, 80, 84, 88, 92 & 96, comprising: a housing 78 (FIG. 2; para [0032]); and a reader coupling associated with the housing and detachably connectable to a latch coupling of the latch or to a cap; wherein the reader is configured for engagement to the latch or the cap, disengagement from the latch or the cap, and engagement to an alternate latch for retrofit of the latch or the cap with the alternate latch.
the reader 48 comprising at least one user interface operable to receive at least one input from a user, e.g., modular inputs including 76, 80, and to communicate the at least one input to the controller 154 (see para [0025] and FIGs. 2 & 9); and a latch 178 (FIG. 9) separate from and independently operable with respect to the reader (the latch 178 is separate and used independently from the reader, see FIG. 2),
As per claim 33, Brown is further considered to teach wherein the reader 48 is operable to communicate electronically with a controller 154 (see para [0025] and FIGs. 2 & 9) of the electronic assess system 27, the reader 48 comprising at least one user interface, e.g., any one of 76, 80, 84, 88, 92 or 96, operable to receive at least one input from a user (FIG. 2; para [0025]), and to communicate the at least one input to the controller 154 (para [0026]).
Further, as claims 34 & 35 directly correspond to claims 7 & 8, respectively, they are rejected under the same grounds, supra.
Still further, as per claim 37, Brown is considered to fully encompass a method for retrofitting an electronic access system 27 from a user interface 48 (including 76, 80, 84, 88, 92 & 96) to an alternate user interface, including any other one of the readers 76, 80, 84, 88, 92 & 96, the method comprising the steps of: disengaging a reader 48 of the electronic access system 27 from a latch 178/28 of the electronic access system 27 that is releasably engaged to the reader such that the reader and the latch are disengaged from one another (see FIG. 2; para [0025]); and engaging an alternative reader, e.g., any other one of the readers 76, 80, 84, 88, 92 & 96 having the alternate user interface (as shown) to the latch 178/28 of the electronic access system such that the alternative reader and the latch are releasably engaged to one another, thereby retrofitting the electronic access system from the user interface to the alternate user interface (FIG. 2; para [0025], [0027]).
Further, with respect to claim 38, Brown is considered to teach the step of engaging the reader of the electronic access system having the user interface to the latch of the electronic access system, wherein the reader comprises a reader coupling associated with the reader that is engaged to a latch coupling associated with the latch, e.g., latch 178/28 comprises a latch coupling 44/56 that is detachably connectable to the reader coupling, e.g., the latch includes an attachment interface 100 (FIGs. 2 & 4) which include mounting apertures 126, 130, an electrical interface 134 (see para [0031], which interface is detachably connected to the corresponding reader attachment portions 128, 132 and electrical connector 136 (see FIG. 2; para [0032]).
As per claim 40, Brown is considered to further encompass wherein the step of disengaging the reader 48 of the electronic access system 27 from the latch 178/28 of the electronic access system 27 comprises disengaging a reader coupling 78 (FIG. 2; para [0032]) associated with the reader from a latch coupling 100 associated with the latch 178/28 (FIG. 2; para [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, 9, 21, 31, 36, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown.  For a description of Brown, see the rejection, supra.
With respect to claims 6, 39 & 41 and wherein the cap slidingly engages the reader coupling (for claim 6) and wherein the reader coupling is slidably engaged with the latch coupling (for claims 39 & 41), while Brown’s attachment appears to be facilitated via tabs and snapped on, as opposed to “slidably engaged,” it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have substituted a snapped on engagement as taught by Brown, for a slidably engagement, as substitution for another known and equally suitable attachment method would have been readily apparent and surmised by a skilled artisan through routine engineering experimentation and/or optimization, in order to optimize the attaching/detaching of the reader assemblies.
	With respect to claims 9, 21 & 36 and wherein the at least one user interface comprises an RFID reader and a biometric sensor, while Brown already teaches the use of both RFID, i.e., reader 80, and biometric technologies, i.e., reader 96, as well as combinations of RFID and other technologies in one single user interface, i.e., reader 84, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the specific combination of a RFID and biometric sensor, as merely a design choice, which would have been readily provided through routine engineering design choice by one of ordinary skill in the art.
	With respect to claim 31, this claim requires the light source to be within the latch whereas Brown teaches the light source to be in the reader.  it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the light source within the latch assembly of Brown instead of the reader, as a routine engineering design choice and readily apparent to a skilled artisan, lacking any unobvious or unexpected results.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Sharma et al. (USPGPUB 2013/0241694) (hereinafter “Sharma”).  For a description of Brown, see the rejections, supra.
For claim 42, the modular latch assembly of Brown remains expressly silent as to a light pipe assembly, however, Sharma, in the same field of endeavor of door locks, describes a light pipe assembly 921 (FIG. 9B, 9C) which allows the electronic door lock to give the user optical feedback (para [0075]).  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the door lock assembly of Brown with a light pipe assembly, for the purpose of providing optical feedback to the user as suggested by Sharma (para [0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
May 26, 2022